Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 26, 1989 (People v Dewindt, 156 AD2d 706 [1989]), affirming a judgment of the Supreme Court, Kings County, rendered October 16, 1987.
Ordered that the application is denied.
*682The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Rivera, J.P., Spolzino, Santucci and Goldstein, JJ., concur.